Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 23, 2020

The Court of Appeals hereby passes the following order:

A20D0245. ASHLEY S. THURMAN v. THE STATE.

      Ashley S. Thurman filed this application for discretionary appeal seeking to

challenge the superior court’s order dismissing an appeal.1 Although the application

includes a copy of the order sought to be appealed, it did not contain a stamped

“filed” copy of the order as required by Court of Appeals Rule 31 (c). Without the

stamped copy, we were unable to ascertain whether the filing was timely. See OCGA

§ 5-6-34 (d) (applications must be filed within 30 days of entry of the order to be

appealed).

      On December 30, 2019, this Court ordered Thurman to supplement her

application with a stamped “filed” copy of the order sought to be appealed within 10




      1
       Thurman filed a prior discretionary application from a municipal court order
convicting her of possessing marijuana. We dismissed that application based upon
Thurman’s failure to first seek appellate review in superior court. See Case No.
A20D0067, dismissed Sept. 24, 2019.
days or the application would be dismissed. Because no stamped “filed” order was

filed within the time allowed, this application is hereby DISMISSED.2

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/23/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




      2
        On January 15, 2020, Thurman belatedly submitted a stamped copy of the
order showing the order was entered by the trial court on November 18, 2019. Based
on that filing date, the application is untimely.